It is conceded that the owners and occupants of the greater part of the land within two hundred feet of the premises for which the license was asked to sell intoxicating liquors, to run from the year beginning May 1, 1896, filed their remonstrance with the license commissioners of the town of Cumberland. Although this remonstrance was filed April 29th, it clearly related to a license to be operative during the year following May 1st. The petition for such license having been withdrawn, the remonstrance remaining on file, and the petition having been renewed on May 8th, the license commissioners were notified *Page 644 
by the remonstrants that they had not withdrawn their remonstrance. The court is of the opinion that the remonstrance is to be treated as applicable to the second petition, and that the license commissioners had no power to grant the license.
An order to quash may be entered.